FILED
                             NOT FOR PUBLICATION                             OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SALVADOR ERNESTO RODRIGUEZ-                      No. 10-73600
ROSALES,
                                                 Agency No. A098-801-926
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October, 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Salvador Ernesto Rodriguez-Rosales, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”), and denying his motion to remand. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008), and for abuse of discretion the denial of a motion to remand, Malhi v. INS,

336 F.3d 989, 993 (9th Cir. 2003). We deny in part and dismiss in part the petition

for review.

      Substantial evidence supports the BIA’s determination that Rodriguez-

Rosales failed to establish past persecution or a fear of future persecution on

account of a protected ground based on his experiences with gang members in El

Salvador. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s

desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground.”); see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Thus, Rodriguez-Rosales’s asylum and withholding of

removal claims fail. See Zetino, 622 F.3d at 1015-16.

      We lack jurisdiction to review the denial of Rodriguez-Rosales’s CAT claim

because he failed to exhaust it before the BIA. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004).


                                           2                                      10-73600
      Finally, the BIA did not abuse its discretion in denying Rodriguez-Rosales’s

motion to remand because he failed to demonstrate that his additional evidence was

previously unavailable. See 8 C.F.R. § 1003.2(c)(1).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   10-73600